Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 12, 2015

                                        No. 04-15-00498-CR

                              EX PARTE Matthew Jamal JACKSON

                                Original Habeas Corpus Proceeding1

                                               ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On August 7, 2015, relator filed two pro se petitions for writ of habeas corpus and a
motion requesting that he be allowed to review grand jury deliberations. The court has
determined that it lacks jurisdiction to consider relator’s petitions or grant the requested relief.
Accordingly, relator’s petitions and motion are DISMISSED FOR LACK OF JURISDICTION.
See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on August 12, 2015.




                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.



                                                        ___________________________________
                                                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014CR0148, styled The State of Texas v. Matthew Jamal Jackson,
pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.